Citation Nr: 0516971	
Decision Date: 06/22/05    Archive Date: 07/07/05	

DOCKET NO.  04-05 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from September to November 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York. 

In a rating decision of August 1986, the RO denied 
entitlement to service connection for an acquired psychiatric 
disorder, specifically, an emotionally unstable personality.  
The veteran voiced no disagreement with that decision, which 
has now become final.  Since the time of the August 1986 
decision, the veteran has submitted additional evidence in an 
attempt to reopen his claim.  The RO found such evidence 
"new," but not "material," and the current appeal ensued. 


FINDINGS OF FACT

1.  In a decision of August 1986, the RO denied entitlement 
to service connection for an acquired psychiatric disorder, 
specifically, an emotionally unstable personality.

2.  Evidence submitted since the time of the RO's August 1986 
decision is cumulative and/or redundant, and of insufficient 
significance to raise a reasonable possibility of 
substantiating the veteran's current claim.  


CONCLUSIONS OF LAW

1.  The decision of the RO in August 1986 denying the 
veteran's claim for service connection for an acquired 
psychiatric disorder, and, specifically, for an emotionally 
unstable personality, is final.  38 U.S.C. §  4005(b) (1986); 
38 C.F.R. § 19.129 (1986).

2.  Evidence received since the time of the RO's August 1986 
decision denying entitlement to service connection for an 
acquired psychiatric disorder (including an emotionally 
unstable personality) is new, but not material, and 
insufficient to reopen the veteran's claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002), redefined the VA's duty to assist a veteran in 
the development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

More recently, however, the Court held in Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 15, 2005) that 
error regarding the timing of notice does not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  Further, the Court held 
that VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated: (1) that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it; (2) 
that a reasonable person could be expected to understand from 
the notice provided what was needed; or (3) that a benefit 
could not possibly have been awarded as a matter of law.

In this case, the veteran was, in fact, provided notice in 
correspondence of September 2002, 10 months prior to the 
initial AOJ decision in July 2003.  More specifically, in 
correspondence of September 2002, the veteran was provided 
the opportunity to submit evidence, and notified of what 
evidence was required to substantiate his claims, who was 
responsible for securing the evidence, and the need to advise 
VA of or submit any information or evidence that was relevant 
to his claim.  The veteran was also provided with a Statement 
of the Case, as well as a Supplemental Statement of the Case, 
which apprised him of pertinent regulations and actions in 
his case, including the laws regarding new and material 
evidence.  

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review Officer, or before a Veterans 
Law Judge at the RO, or in Washington, D.C.  He has been 
provided with notice of the appropriate laws and regulations, 
and given notice of what evidence he needed to submit, as 
well as what evidence the VA would secure on his behalf.  In 
addition, the veteran was given ample time to respond.  

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes service medical records, as well as 
numerous VA and private treatment records and examination 
reports.  Under the facts of this case, "the record has been 
fully developed" with respect to the issue currently on 
appeal, and "it is difficult to discern what additional 
guidance the VA could have provided to the veteran regarding 
what further evidence he could submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The claimant has had 
sufficient notice of the type of information needed to 
support his claim, and of the evidence necessary to complete 
the application.  Accordingly, the duty to assist and notify 
as contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issue on appeal, 
and any error in the timing or content of the notice is 
harmless.


Factual Background

At the time of a preinduction physical examination in January 
1966, the veteran stated that, while he had used a variety of 
drugs, such as LSD, to control his nerves, he had never used 
anything intravenously, and consequently, had no "tracks."  
Noted at the time of evaluation was that the veteran was a 
construction worker who "didn't like to work."  According to 
the examiner, while the veteran seemed poorly motivated for 
military service, there was no evidence of any real 
incapacity.  Also noted was that the veteran did well "at 
those things he wanted to do well at."  A psychiatric 
evaluation conducted as part of the veteran's preinduction 
physical examination was within normal limits, and no 
pertinent diagnosis was noted.  

In a mental hygiene consultation report dated in October 
1966, it was noted that the veteran had undergone a 
psychiatric examination the previous month, and that 
administrative separation was recommended.  Reportedly, the 
veteran had a disqualifying mental defect sufficient to 
warrant disposition through medical channels.  The pertinent 
diagnosis was chronic severe emotionally unstable 
personality, manifested by an inability to adjust to a 
military environment, immaturity, "nervousness," and other 
symptoms of chronic anxiety; and labile control of emotional 
responses to minor environmental stresses resulting in 
outbursts of temper and weeping, as well as a withdrawal from 
interpersonal relationships.  Interpersonally, the veteran 
related in an agitated manner during the course of the 
psychiatric interview, showing both impaired insight and 
judgment.  The level of the veteran's stress was 
undetermined.  However, his predisposition was described as 
"marked," characterized by a lifelong history of adaptation 
problems, ineffective parental guidance, problems with 
adjustment to parental and school authority, poor social 
adaptation with difficulty forming meaningful friendships, 
marginal academic adaptation, mismanagement of hostility and 
anxiety feelings in the past, and a history of "nervousness" 
which was felt to have existed prior to the veteran's entry 
into service.  The veteran's impairment for further military 
duty was described as "marked," with a character structure 
deeply ingrained and beyond the scope of rehabilitative 
efforts in a military environment.  Noted at the time of 
evaluation was that the veteran's diagnosis was that of a 
character and behavior disorder.

On service separation examination in October 1966, the 
veteran gave a history of trouble sleeping, nightmares, 
depression, and nervous trouble, as well as a drug and/or 
narcotic habit.  A physical examination conducted at that 
time was within normal limits, and no pertinent diagnosis was 
noted.

A Clinical Record Cover Sheet dated in November 1966 was 
significant for a diagnosis of chronic severe emotionally 
unstable personality, which existed prior to the veteran's 
entry into service.

In a rating decision of August 1996, of which the veteran was 
notified, and with which he voiced no disagreement, the RO 
denied entitlement to service connection for an acquired 
psychiatric disorder, specifically, an emotionally unstable 
personality.  Noted at the time was that the veteran's 
personality disorder was a constitutional or developmental 
abnormality (for which service connection could not 
appropriately be granted).  

In September 2002, the veteran submitted a claim for service 
connection for an acquired psychiatric disorder.

In correspondence of September 2002, a private psychiatrist 
wrote that the veteran remained under his care, having begun 
therapy in November 1983.  Reportedly, the veteran was being 
treated for recurrent major depression, as well as a panic 
disorder with agoraphobia.  Also noted were persistent 
anxiety and depression.

In October 2002 a report from MIB dated in June 1987 was 
received.  That report was significant for a diagnosis of 
psychotic disorder, the specifics of which were unknown.  

In October 2002, there were received private medical records 
covering the period from August 1999 to August 2002, showing 
treatment during that time for psychiatric problems, as well 
as for other unrelated medical disabilities.

In correspondence of October 2002, a private psychiatrist 
wrote that the veteran had been known to his clinic since 
November of 1983.  Reportedly, the veteran had been seen for 
monthly medication management.  According to his 
psychiatrist, the veteran suffered from a severe emotional 
disorder.  Psychiatric diagnoses included severe major 
depressive disorder with psychotic features; a panic disorder 
with agoraphobia; obsessive-compulsive disorder; and 
personality disorder.  According to the veteran's 
psychiatrist, the veteran struggled with symptoms of 
depression, anxiety, and obsessive-compulsive disorder.  Also 
noted were reports of periodic passive suicidal ideation.  
According to the veteran, he was suicidal during his time in 
the Army.  Reportedly, on a daily basis, he wanted to kill 
himself.  Also noted was that the veteran had been involved 
in a physical altercation with another serviceman.  At that 
time, according to the veteran, he had been placed in 
restraints, medicated, and hospitalized.  Also noted was 
that, while in service, the veteran had seen a psychiatrist 
on an almost daily basis.  

Received in November 2003 were records of the Social Security 
Administration showing treatment for psychiatric problems, as 
well as for various other unrelated problems. 

In a city medical board report of February 1986, it was noted 
that the veteran had filed for ordinary disability retirement 
in January of that same year.  Reportedly, the veteran 
suffered from a host of symptoms which, in a few words, 
consisted of "panic and depression."  According to the 
veteran, for most of his life, he had experienced some mild 
feelings of claustrophobia.  While for the most part, the 
veteran had been able to deal with this problem, he was 
unable to tolerate military service, and was consequently 
given a medical discharge after a period of only 3 to 
4 months. 

Noted at the time of medical board proceedings was that, 
during the course of the examination, the veteran became very 
upset, and was unable to formulate his feelings properly into 
words.  There were episodes of crying, at which time the 
veteran's wife would have to intervene in order to provide 
appropriate historical information.  Also noted at the time 
of medical board proceedings was that another psychiatric 
opinion would be obtained.

In an addendum to the aforementioned medical board report 
dated in March 1986, it was noted that the veteran suffered 
from a panic disorder with depression.

During the course of a private psychosocial survey in July 
1986, it was noted that the veteran had been in the Army for 
three months, but left after he suffered a nervous breakdown 
in 1966.  At the time of the interview, the veteran was 
described as very neatly dressed and attired.  He was 
pleasant and cooperative, though at times, he broke down and 
began to cry.  Whenever the veteran could not recall certain 
information, he would ask his wife.  The veteran appeared to 
be unable to mobilize himself to work towards some meaningful 
goal in his life.  According to the veteran, he was 
constantly depressed and unable to function.  

At the time of a private disability evaluation in October 
1986, the veteran stated that, following high school, he had 
joined the Army, where he stayed for three months.  
Reportedly, the veteran had to leave the Army with a general 
discharge "because his psychiatrist stated that he would not 
adjust to Army life."  When further questioned, the veteran 
stated that he had spent one day in the hospital prior to 
being discharged from the Army.  

On mental status examination, the veteran was alert and 
cooperative, though with some slight psychomotor retardation.  
According to the examiner, he was quite anxious, as well as 
sad and depressed, but with an affect which was appropriate 
to his thought content.  The veteran answered questions 
directly, with no showing of any associational disturbance.  
His speech was logical and rational, though frequently 
interrupted by crying spells.  Regarding the veteran's panic 
attacks, he stated that he on occasion became very anxious 
and panicky.  When these panic attacks occurred, he became 
extremely anxious, with a feeling of extreme danger and a 
fear of dying.  The veteran admitted that he frequently 
entertained suicidal thoughts, and many times felt that it 
would have been much better for everybody had he died.  At 
the time of evaluation, the veteran's sensorium was clear, 
with a good memory for past and recent events.  His 
orientation was good for three spheres, though his judgment 
was only fair.  The pertinent diagnoses were major depression 
with psychotic features; panic disorder; and dependent 
personality.

A Disability Determination and Transmittal dated in November 
1986 was significant for diagnoses of anxiety, depression, 
and mixed personality disorder.

At the time of a VA psychiatric consultation in November 
2003, the veteran gave a history of depression and panic 
attacks since his time in service.  Reportedly, the veteran 
had been hospitalized while in service for depression.  When 
further questioned, the veteran stated that he failed to 
finish basic training due to being found "a chronic severe 
emotionally unstable personality, manifested by an inability 
to adjust to a military environment, with symptoms of 
anxiety, and labile control of emotional response to minor 
environmental stresses resulting in outbursts of temper and 
weeping with withdrawal from interpersonal relationships."  
According to the veteran, he felt as if he were humiliated 
and ridiculed while in service, which he blamed for his 
current mental state.  

On mental status examination, the veteran was alert and well 
oriented, and in good contact with reality.  Though 
appropriately dressed, the veteran appeared somewhat tense 
and apprehensive.  His affect was limited, and his mood was 
anxious.  At the time of evaluation, there was no evidence of 
any dangerous ideas.  Nor was there any evidence of active 
hallucinations or delusions.  The veteran's cognition was 
described as fair, as were his judgment and insight.  The 
pertinent diagnoses were obsessive-compulsive disorder, and 
major depressive disorder.  

In correspondence of December 2003, a private counselor wrote 
that the veteran had been his patient, and that he was an 
individual who invariably expressed concern and anxiety over 
events occurring within his family and with his general 
medical health.  Current complaints consisted of general 
physical malaise, as well as feelings of hopelessness.  
According to the veteran, these emotional problems stemmed 
from his time in the Army and the trauma that he suffered at 
that time.  The pertinent diagnoses were panic disorder with 
agoraphobia; severe recurrent major depressive disorder; and 
personality disorder.

In correspondence of early January 2004, the veteran's 
private psychiatrist wrote that the veteran had been a 
patient at his clinic since 1983.  The veteran's diagnoses 
included major depressive disorder, panic disorder with 
agoraphobia, and obsessive-compulsive disorder.  According to 
the veteran's psychiatrist, the veteran traced his clinical 
symptoms "back to when he entered the Army."  Reportedly, at 
that time, the veteran became visibly depressed and developed 
panic attacks.  He stated he was ridiculed by other soldiers, 
and, when he expressed suicidality, was removed from the 
barracks, medicated, and restrained.  The examiner noted that 
this apparently remained a vivid traumatic memory in the 
veteran's mind.

Analysis

The veteran in this case seeks service connection for an 
acquired psychiatric disorder.  In that regard, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  Moreover, where a veteran served 
ninety (90) days or more during a period of war, and a 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

However, once entitlement to service connection for a given 
disorder has been denied by a decision of the RO, that 
determination, absent disagreement by the veteran within a 
period of one year, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.303 (2004).  Where a claim for 
entitlement to service connection has been previously denied, 
and that decision becomes final, the claim can be reopened 
and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004). 

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156(a).  The revised 
version of 38 C.F.R. § 3.156(a) is applicable to claims filed 
on or after August 29, 2001.  Here, the veteran's application 
to reopen his previously denied claim of service connection 
for an acquired psychiatric disorder was filed in September 
2002, and, as such, the "amended" version of 38 C.F.R. 
§ 3.156(a) applies to his claim.  See 38 C.F.R. § 3.156(a) 
(2004). 

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate a claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.156 (2004).  In addition, new evidence may be 
found to be material if it provides "a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992). 

In the present case, at the time of the RO decision in August 
1986, it was determined that, during the veteran's period of 
active military service, he suffered from an emotionally 
unstable personality disorder which preexisted his entry upon 
active service.  As a constitutional and/or developmental 
abnormality, such pathology was considered an inappropriate 
subject for service connection.  Accordingly, service 
connection for that disability was denied.  The veteran 
voiced no disagreement with the August 1986 denial of 
benefits, which has now become final. 

Evidence submitted since the time of the RO's August 1986 
decision, consisting of various VA and private treatment 
records and examination reports, while "new" in the sense 
that it was not previously of record, is not "material."  

While it is true that, since the time of the August 1986 
decision, the veteran has received diagnoses not only of a 
personality disorder, but of a major depressive disorder, and 
a panic disorder with agoraphobia, he has yet to establish by 
competent evidence any nexus between his current psychiatric 
pathology and some incident or incidents of his period of 
active service.  Moreover, statements by the veteran's 
private physicians regarding the alleged relationship between 
his current psychiatric symptomatology and his relatively 
short time in the Army were clearly based exclusively on 
history provided by the veteran, rather than any medical 
finding by the physicians.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) (holding that evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, is of 
limited probative value); see also Black v. Brown, 
5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993).  Such evidence is, for the most part, cumulative in 
nature, and does not constitute new and material evidence 
sufficient to reopen the veteran's previously denied claim.  
Under the circumstances, the veteran's appeal must be denied.  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


